 

Exhibit 10.10

RESTRICTED STOCK AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS

This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of the date of grant set forth below (the “Date of Grant”) by and
between Montage Resources Corporation, a Delaware corporation (the “Company”),
and the member of the Board of Directors of the Company (the “Board”) named
below (“Grantee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2019 Long-Term Incentive Plan (as amended, the
“Plan”). Where the context permits, references to the Company shall include any
successor to the Company.

Name of Grantee:

 

Number of Restricted Shares:

 

Date of Grant:

 

1.Award.  The Company hereby grants to Grantee the total number of restricted
shares of the Company’s common stock, par value $0.01 per share (“Company
Stock”), set forth above as the Number of Restricted Shares (the “Restricted
Shares”), subject to all of the terms and conditions of this Agreement and the
Plan.  Grantee will be reflected as the owner of record of the Restricted Shares
on the Company’s books. The Company will hold the share certificates for
safekeeping, or otherwise retain the Restricted Shares in uncertificated book
entry form, until the Restricted Shares become vested and nonforfeitable. Upon
the Company’s request, Grantee must promptly deliver to the Company a stock
power, endorsed in blank, with respect to the Restricted Shares. If Grantee
forfeits any Restricted Shares, the stock power will be used to return the
certificates for the forfeited Restricted Shares to the Company’s transfer agent
for cancellation.

2.Incorporation of Plan.  The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Shares and this Agreement shall be subject to
all of the terms and conditions of the Plan.  In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern.

3.Vesting.

(a)The Restricted Shares shall become fully vested as of the earlier of (i) the
first anniversary of the Date of Grant, (ii) the date of a Change of Control or
(iii) the date of Grantee’s death (as applicable, the “Vesting Date”).  As soon
as practicable after the Restricted Shares vest, the Company will deliver a
share certificate to Grantee, or deliver shares electronically or in certificate
form to Grantee’s designated broker on Grantee’s behalf. If Grantee is deceased
at the time that a delivery of share certificates is to be made, the
certificates will be delivered to Grantee’s executor, administrator or personal
representative.

(b)If Grantee’s service on the Board terminates for any reason (other than by
reason of Grantee’s death) prior to the Vesting Date, the Restricted Shares
shall be immediately forfeited by Grantee and transferred to, and reacquired by,
the Company for no consideration.

4.Dividends.  Any dividends or other distributions that are declared with
respect to the shares of Company Stock underlying the Restricted Shares between
the Grant Date and the Vesting Date of the Restricted Shares shall be paid to
Grantee on or as soon as practicable following the Vesting Date of such
Restricted Shares, and shall not be paid to Grantee in the event that such
Restricted Shares do not become so vested.

 

--------------------------------------------------------------------------------

 

5.Authority of the Committee.  The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

6.Governing Law. This Agreement shall be construed and administered in
accordance with the laws of the State of Delaware without reference to its
principles of conflicts of law.

7.Binding Nature of Agreement. The terms of this Agreement shall be binding upon
Grantee and upon Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees.  In addition, the terms and conditions
of this Agreement will apply with equal force to any additional and/or
substitute securities received by Grantee in exchange for, or by virtue of
Grantee’s ownership of, the Restricted Shares, whether as a result of any
spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Company Stock or other similar event, except as
otherwise determined by the Committee. If the Restricted Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
will inure to the benefit of the Company’s successor, and this Agreement will
apply to the securities or other property received upon such conversion,
exchange or distribution in the same manner and to the same extent as the
Restricted Shares.

8.Assignment and Transferability.  Prior to the Vesting Date, the Restricted
Shares may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, and any attempt to do so shall be null
and void and without effect.

9.Legend on Certificates. Grantee agrees that any certificate issued for
Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE MONTAGE RESOURCES
CORPORATION 2019 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND MONTAGE RESOURCES CORPORATION,
COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY.  ANY ATTEMPT TO
DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY
OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, EXCHANGE, HYPOTHECATION OR OTHERWISE,
SHALL BE NULL AND VOID AND WITHOUT EFFECT.

10.Securities Laws Requirements. The Company shall not be obligated to issue
shares of Company Stock to Grantee free of the restrictive legend described in
Section 9 hereof or of any other restrictive legend, if such transfer, in the
opinion of counsel for the Company, would violate the Securities Act (or any
other federal or state statutes having similar requirements as may be in effect
at that time).  The Company shall be under no obligation to register the
Restricted Shares pursuant to the Securities Act or any other federal or state
securities laws.

11.Necessary Acts.  Grantee hereby agrees to perform all acts, and to execute
and deliver any documents, that may be reasonably necessary to carry out the
provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and state securities or tax laws.

 

Restricted Stock Award Agreement

Page 2 of 4

Dated

For Non-Employee Directors

(Director’s name)

 

--------------------------------------------------------------------------------

 

12.Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding among the parties as to the subject matter hereof, and
supersede any other agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof.

13.Headings.  Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.

14.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

15.Notices.  All notices and other communications under this Agreement shall be
in writing and shall be given by first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three days
after mailing to the respective parties named below:

If to the Company:

Montage Resources Corporation

Attn.:  General Counsel

122 W. John Carpenter Freeway, Suite 300

Irving, Texas 75039

 

 

If to Grantee:

At the address in the Company’s records.

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

16.Amendment.  No amendment or modification hereof shall be valid unless it
shall be in writing and signed by both of the parties hereto.

17.Acceptance.  Grantee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Grantee has read and understands the terms and provision
thereof, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Agreement.

18.Taxes.

(a)Tax Withholding. Grantee is not an employee of the Company or any Affiliate;
therefore, the Company is not required to, and the Company will not, deduct from
any compensation or any other payment of any kind due to Grantee the amount of
any federal, state, local or foreign taxes required to be paid by Grantee as a
result of the grant or vesting of the Restricted Shares in whole or in part.
Grantee expressly acknowledges that Grantee is solely responsible for the
payment of any such federal, state, local or foreign taxes, and Grantee may not
rely on the Company for any assistance with regard to withholding or paying such
taxes.

(b)Tax Election. Grantee is advised to seek independent tax advice from
Grantee’s own advisors regarding the availability and advisability of making an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended.
Any such election, if made, must be made within 30 days of the Date of
Grant.  Grantee expressly acknowledges that Grantee is solely responsible for
filing any such Section 83(b) election with the appropriate governmental
authorities, irrespective of the fact that such election is also delivered to
the Company. Grantee may not rely on the Company or any of its respective
officers, directors or employees for tax or legal advice regarding this Award.
Grantee acknowledges that Grantee has sought tax and legal advice from Grantee’s
own advisors regarding this Award or has voluntarily and knowingly foregone such
consultation.

 

 

Restricted Stock Award Agreement

Page 3 of 4

Dated

For Non-Employee Directors

(Director’s name)

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer, and Grantee has executed this Agreement, each as of the
date first above written.

 

MONTAGE RESOURCES CORPORATION:

 

 

 

 

 

 

By:

 

 

Name:

 

John Reinhart

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

GRANTEE:

 

 

 

 

Name: (Director)

 

 

Restricted Stock Award Agreement

Page 4 of 4

Dated

For Non-Employee Directors

(Director’s name)

 